CRIST, Judge.
Second Rule 27.26 motion denied by the trial court. Movant did not appeal from his first Rule 27.26 judgment, entered September 22, 1976. We affirm.
Movant complained in his second Rule 27.26motion that the first Rule 27.26 judge failed to enter sufficient findings of fact and conclusions of law. The second Rule 27.26judge found the issues raised in his second Rule 27.26 motion were ruled upon and denied by the first Rule 27.26 judge.
On this appeal, movant complains the second Rule 27.26 judge did not make sufficient findings of fact and conclusions of law with reference to his complaint that the first Rule 27.26 judge also failed to make sufficient findings of fact and conclusions of law.
Movant cannot attack the result of a prior post-conviction proceeding in his second Rule 27.26 motion. McCormick v. State, 502 S.W.2d 324, 326 (Mo.1973). If movant was unhappy about the findings of fact and conclusions of law in his first Rule 27.26judgment, he should have appealed. Rule 27.260).
There was little more the second Rule 27.26judge could have added to his order so as to be of help to this court in disposing of movant’s appeal.
Judgment affirmed.
CRANDALL, P.J., and REINHARD, J., concur.